
	
		III
		109th CONGRESS
		2d Session
		S. RES. 493
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2006
			Mr. DeWine (for himself
			 and Mr. Dodd) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Calling on the Government of the United
		  Kingdom to establish immediately a full, independent, public judicial inquiry
		  into the murder of Northern Ireland defense attorney Pat Finucane, as
		  recommended by international Judge Peter Cory as part of the Weston Park
		  agreement and a way forward for the Northern Ireland Peace
		  Process.
	
	
		Whereas human rights defense attorney and solicitor
			 Patrick Finucane was brutally murdered in front of his wife and children at his
			 home in Belfast on February 12, 1989;
		Whereas numerous international bodies and nongovernmental
			 human rights organizations have made note of serious allegations of collusion
			 between loyalist paramilitaries and British security forces in the murder of
			 Mr. Finucane;
		Whereas, in July 2001, the Irish and British Governments
			 made new commitments in the Weston Park Agreement to hold public inquiries into
			 high profile murders if the Honorable Judge Peter Cory recommended such action,
			 and both governments understood that such an inquiry would be held under the
			 United Kingdom Tribunals of Inquiry (Evidence) Act 1921;
		Whereas Judge Cory found sufficient evidence of collusion
			 to warrant a public inquiry into the murder of Patrick Finucane and recommended
			 that such an inquiry take place without delay;
		Whereas, in his conclusions, Judge Cory set out the
			 necessity and importance of a public inquiry into the Finucane case and that
			 the failure to hold a public inquiry as soon as reasonably possible could be
			 seen as a denial of the agreement at Weston Park;
		Whereas, on May 6, 2004, Judge Cory testified in Congress
			 before the United States Helsinki Commission and presented his report, which is
			 replete with evidence of possible collusion relating to activities of the army
			 intelligence unit and the Royal Ulster Constabulary (RUC) in the Finucane
			 case;
		Whereas the United Kingdom adopted new legislation after
			 the public release of the Cory Report, the United Kingdom Inquiries Act of
			 2005, which severely limits the procedures of an independent inquiry and which
			 has been rejected as inadequate by Judge Cory, the Finucane family, the Irish
			 Government, and human rights groups;
		Whereas, on March 15, 2005, Judge Cory submitted written
			 testimony to the Committee on International Relations of the United States
			 House of Representatives stating that the new legislation is unfortunate
			 to say the least and would make a meaningful inquiry
			 impossible;
		Whereas the written statement of Judge Cory also stated
			 that his recommendation for a public inquiry into the Finucane case
			 contemplated a true public inquiry constituted and acting pursuant to
			 the provisions of the 1921 Act and not the United Kingdom Inquiries Act
			 of 2005;
		Whereas section 701 of the Foreign Relations Authorization
			 Act, Fiscal Year 2003 (Public Law 107–228) and House Resolution 128, 106th
			 Congress, agreed to April 20, 1999, support the establishment of an
			 independent, judicial inquiry into the murder of Patrick Finucane; and
		Whereas the Senate expresses deep regret with respect to
			 the British Government’s failure to honor its commitment to implement
			 recommendation of Judge Cory in full: Now, therefore, be it
		
	
		That the Senate—
			(1)commends the Finucane family, wife
			 Geraldine and son Michael, who have testified 5 times before the United States
			 Congress (Geraldine in 2000, 2004, and 2005 and Michael in 1997 and 1999), for
			 their courageous campaign to seek the truth in this case of collusion;
			(2)welcomes the
			 passage of a resolution by the Dail Eireann on March 8, 2006, calling for the
			 establishment of a full, independent, public judicial inquiry into the murder
			 of Patrick Finucane as the most recent expression of support for the Finucane
			 family by the Government of Ireland;
			(3)acknowledges the
			 United States Helsinki Commission charged with human rights monitoring for
			 their work in highlighting this case;
			(4)supports the
			 efforts of the Honorable Mitchell Reiss, special envoy of President Bush for
			 the Northern Ireland Peace Process, in pushing for the full implementation of
			 the Weston Park Agreement and the establishment of an independent, judicial
			 inquiry into the murder of Patrick Finucane; and
			(5)calls on the
			 Government of the United Kingdom—
				(A)to reconsider its position on the Finucane
			 case to take full account of the objections of the family of Patrick Finucane,
			 Judge Cory, officials of the United States Government, other governments, and
			 international bodies, and amend the United Kingdom Inquiries Act of 2005;
			 and
				(B)to establish
			 immediately a full, independent, public judicial inquiry into the murder of
			 Patrick Finucane, as recommended by Judge Cory, which would enjoy the full
			 cooperation of the family of Patrick Finucane and the wider community
			 throughout Ireland and abroad.
				
